Douglas, J.,
concurring in part and dissenting in part. It is difficult, given some of the language in the majority opinion, to know whether to concur or dissent. This is especially so when the ultimate judgment is one of “maybe yes and maybe no.”
Pursuant to R.C. 149.43(C), this action was filed as an, original action in mandamus in this court. The verified complaint for writ of mandamus was filed on September 8, 1993. It is now a year later and, even with today’s decision, relator still has not obtained the direct relief to which it is entitled. Mandamus has been designed as a remedy so that one who is entitled to issuance of such a writ will obtain relief complete in its nature, beneficial and speedy. The majority opinion falls short on all counts.
I agree that a writ should issue. That writ should not be as “limited” as the majority makes it. We should decide that relator is, or is not, entitled to mandamus relief and then, if we decide in favor of relator, we should order the relief to which relator is entitled.
In this case, we should order that:
(A) “Regular business hours” of the Records Division File Room of the Warren Police Department for purposes of inspection of public records be from 8:00 a.m. until 4:00 p.m. every day. This requirement would be nothing more than the policy of the department prior to June 28, 1993, the day the department embarked on its present course of action, which is clearly designed to impede the inspecting and obtaining of public records.
(B) The records sought by relator be immediately available for inspection by relator and any records for which respondents claim an exemption should forthwith be submitted to this court for an in camera inspection.
(C) The records be made available to relator for inspection in the order in which they are filed and/or organized.
(D) The charges for copies of records sought by relator be limited to the actual cost of copying.
(E) The relator be awarded reasonable and necessary attorney fees.
Whatever parts of the foregoing the majority allows, I agree with the majority. Whatever parts of the foregoing the majority does not allow, I disagree with the majority.
With one of the findings of the majority, I enthusiastically agree. The theory that a relator seeking public records pursuant to R.C. 149.43 must first show lack of an adequate remedy at law in order for mandamus to lie is simply not correct. *628The General Assembly has made very clear that the proper remedy to seek and secure public records, access to which has been refused, is mandamus. R.C. 149.43(C). To continue perpetuation of the notion that a relator in mandamus seeking public records must jump through a series of hoops before such relator gets the relief mandated by the General Assembly is not something in which we should engage. The majority seems to put an end to this fiction. Good for the majority.
With other suggestions of the majority, I vigorously disagree. I find creeping into our cases the notion that a public office has a “reasonable time” to produce public records for inspection. In the case at bar, the majority says: “Here, respondents did not comply with relator’s request within a reasonable time.” The statute, of course, does not provide for a “reasonable time” to produce records when only inspection is sought. R.C. 149.43(B) provides, in pertinent part, that “[a]ll public records shall be promptly prepared and made available for inspection to any person at all reasonable times during regular business hours.” (Emphasis added.) The “reasonable times” language affects the “regular business hours” language and not the language providing for inspection. If copies are sought, then a “reasonable period of time” is accorded to make the requested copies. This position is buttressed by the last sentence of R.C. 149.43(B), which provides that “[i]n order to facilitate broader access to public records, governmental units shall maintain public records in a manner that they can be made available for inspection in accordance with this division.”
Finally, I continue to disagree with the proposition, as set forth in the majority opinion, that a “[rjelator must demonstrate a sufficient benefit to the public to warrant an award of attorney fees * * *.” The statute does not require this and the amending process engaged in by the General Assembly clearly makes this point. Regarding this issue, I believe that the information set forth in my dissenting opinion in State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 112-114, 529 N.E.2d 443, 447-448, is instructive. Therein, it was stated:
“With regard to the holding of the majority in denying reasonable attorney fees to relators, I respectfully dissent.
“Given the specific language of the statute and the legislative history of the public records legislation, it is difficult for me to understand how the majority can reach its conclusion. The theory of any public disclosure law is not that an individual is benefited but that the public as a whole is the beneficiary of the government’s business being open to the public. When a ‘public office’ refuses a legitimate and reasonable request to make available, pursuant to R.C. 149.43, public records, some individual or organization must be the catalyst to enforce the law. If we, as we are doing today, prevent the recovery of reasonable attorney *629fees for those who seek to enforce the law on behalf of all of us, then truly those self-appointed surrogates will be ‘volunteers’ in every sense of the word and will find themselves burdened with heavy expenses which they must personally underwrite. There will be little incentive, except possibly for news-gathering organizations, to seek enforcement of the law which, in effect, defeats the very purpose of the law.
“The General Assembly obviously realized this problem when it enacted, effective October 15, 1987, a new subdivision (C) to R.C. 149.43. In doing so, the General Assembly repealed R.C. 149.99, which had provided the penalty for violation of R.C. 149.43. As set forth in fn. 2 of the majority opinion, the now repealed penalty was that an aggrieved person ‘may recover a forfeiture of one thousand dollars and reasonable attorneys fees for each violation,’
“Arguably, the use of the word ‘may’ by the legislature could be construed to make any award by a court, for violation of the law, discretionary. So what did the General Assembly do when confronted with this problem? It repealed R.C. 149.99 and enacted R.C. 149.43(C), which provides (in part) in no uncertain terms that a ‘ * * * person allegedly aggrieved may commence a mandamus action to obtain a judgment that orders the governmental unit * * * responsible for the public record to comply with division (B) of this section and that awards reasonable attorney’s fees to the person that instituted the mandamus action.’ (Emphasis added.)
“In reviewing this language the majority says, ‘[t]his provision does not appear to require the award of attorney fees but makes such an award discretionary.’ The majority misses the mark. The word ‘may’ in this newly revised section does not modify the reasonable-attorney-fees language. The word ‘may’ only modifies the verbiage ‘commence a mandamus action.’ It was placed in the statute so there could be no further question that an allegedly aggrieved party could use the speedy remedy of mandamus, a course of action which had been prevented by a majority of this court in State, ex rel. Fostoria Daily Review Co., v. Fostoria Hosp. Assn. (1987), 32 Ohio St.3d 327, 512 N.E.2d 1176. An allegedly aggrieved party can still file a civil action in the common pleas court to compel compliance with R.C. 149.43 but now may also use mandamus as a vehicle to bring about compliance.
“To support its decision regarding attorney fees, the majority cites Black’s Law Dictionary and several cases, all of which involve something other than the Public Records Law. Further, in doing so, the majority ignores the explicit language of the Act and, in addition, ignores or overlooks the very precise language found in Section 5 of Am.Sub.S.B. No. 275, effective October 15, 1987, which provides:
“ ‘This act is hereby declared to be an emergency measure necessary for immediate preservation of the public peace, health, and safety. The reason for *630the necessity is that, unless the effect of the recent decision of the Ohio Supreme Court in State, ex rel. Fostoria Daily Review Co., v. Fostoria Hosp. Assn. (1987), 32 Ohio St.3d 323 [sic] [512 N.E.2d 1176] is immediately superseded and a civil action for a writ of mandamus available in all courts with original jurisdiction reestablished as the remedy to enforce the Public Records Law, members of the general public could be denied access to public records in violation of the Public Records Law, and have no recourse other than to pursue an inadequate, statutorily prescribed remedy in the court of common pleas of injunctive relief, a forfeiture of $1,000, and a reasonable attorney’s fees award. Therefore, this action shall go into immediate effect.’ (Emphasis added.)
“Accordingly, since the majority ignores the specific language and intent of the General Assembly, ignores the legislative history, frustrates the purpose of the Act and leaves aggrieved parties without a practical remedy, I must dissent from that portion of the majority opinion which denies relators their reasonable counsel fees.
“By today’s decision, the majority leaves an offending governmental unit with no reason to comply with the Act. Any such unit will be defended at the taxpayers’ expense since its attorney fees will be paid out of government funds. If the ‘public office’ loses and is not required to pay costs and reasonable attorney fees, then no penalty at all attaches since the General Assembly has repealed R.C. 149.99. Can the majority really believe it is following the will of the legislative branch of government?”
This case is a perfect example of why the General Assembly provides for the awarding of attorney fees. With regard to this now four-year delay in producing records requested by relator, the majority finds that “[a] more reasonable inference from the evidence is that the hours were reduced and ‘a fictional division’ created to retaliate for relator’s records request and unfavorable press coverage concerning the Warren Police Department.” (Emphasis added.) Such a finding, while not needed to award attorney fees under the statute, certainly militates for such an award. I applaud the majority for seeing its way clear to make such an award in this case. The majority should have done so, however, based upon the dictates of the law rather than on the basis of some amorphous, subjective weighing process that requires a case-by-case determination by whoever happens, at any particular moment, to be sitting in judgment.
Accordingly, I believe we should use this case as a vehicle to set forth firm guidelines for the production of public records when sought by “any person” in other than a pending criminal proceeding. See State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 639 N.E.2d 83. Our failure to do so will permit to continue the far too pervasive practice of deny, delay and frustrate for the purpose of preventing the inspection and release of public records. Worse yet is *631the failure to provide absolutely for a penalty by way of attorney fees, which only further encourages obstructionism.
In Steckman, supra, we took strong action regarding the release of records in pending criminal matters. We should take equally strong action in this case to set the standards for release of public records when there is no pending criminal proceeding. We should enforce the statute as written unless and until the General Assembly, in its wisdom, changes the law. Because I believe we do not do so in this case, I respectfully concur in part and dissent in part.
Resnick and F.E. Sweeney, JJ., concur in the foregoing opinion.